

Exhibit 10.1




Chindex International, Inc.
Executive Management Incentive Program (EMIP)
For the Fiscal Year Ending March 31, 2009




Recognizing that the principal reason for the existence of a corporate entity is
to increase shareholder wealth and that this generally translates into the
maximization of profits over time and is or should be the primary goal of a
publicly held corporation, Chindex International, Inc. (Parent Company) has
adopted this Executive Management Incentive Program (EMIP) to help align
remunerative management incentives with the interests of the company’s
shareholding public.


Enrollment
The three executive officers of the Parent Company and the President of the
Parent Company’s principal subsidiary are automatically enrolled in and are
beneficiaries of this EMIP.   They are the Chief Executive Officer (CEO), the
Chief Financial Officer (CFO), the Executive Vice President (EVP) in charge of
the Medical Products Division (MPD) and the President of United Family Hospitals
(PUFH).


Weighting
There are two parts to the plan.  Most of the incentive payout is based on the
achievement of objective annual performance criteria.  An additional payout
based on the evaluation of the Compensation Committee may be awarded individual
executives at the discretion of the committee as explained below.


Annual Objective Performance Criteria
The principal metric of annual performance is the Budgeted Operating Income as
Adjusted (OI).  Incentive payments to executives enrolled in the EMIP shall be
calculated in accordance with the following table and, if earned, shall be paid
as soon as practical following the close of the Company’s fiscal year and in any
event within 180 days following such close.  Incentive payments for the CEO and
CFO shall be based on the OI of the Parent Company. The incentive payment for
the EVP of MPD shall be based 50% on the OI of MPD and 50% on the OI of the
Parent Company. The incentive payment for the PUFH shall be based on the OI of
UFH.


OI Achieved
as a % of annual
approved budget
Cash Bonus
as a % of
Base Salary*
Grant of
Non Qualified
Stock Options**
     
90 % or Less
0%
0
91% to 99%
10%
0
100% to 110%
25%
22,500
111% and above
35%
30,000



Additional Discretionary Bonus
Apart from the payouts based on the Annual Objective Performance Criteria shown
above, a payout not to exceed 25% of base salary may be granted to an individual
at the discretion of the Compensation Committee based on the achievement of
various non-financial objectives such as developmental and transformational
projects, human resources and successor development and other objectives agreed
with the Compensation Committee at the beginning of or during the relevant
fiscal year, or in acknowledgement of certain possible events altogether beyond
the control of the executives which prevents complete achievement of quantified
goals.



 
 

--------------------------------------------------------------------------------

 

Compensation Committee Determination


The determination of meeting any annual performance criteria shall be made in
the sole judgment of the Compensation Committee based on year-end financial
information provided by management, which determination shall be made within 120
days after the fiscal year-end.  Entitlement to any payments under this EMIP
shall be contingent on the participants being employed by the company on the
date of such determination.




* Base salary in effect on April 1, 2008.
**Grant date is the date hereof, vesting ratably each July 1 in 2010-2, subject
to acceleration, at an exercise price equal to the Fair Market Value on the
grant date pursuant to the Company's 2007 Stock Incentive Plan and granted
pursuant thereto.


